Citation Nr: 1609936	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  05-22 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to service-connected residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction is currently retained by the RO in Phoenix, Arizona.  

This claim was most recently before the Board in February 2015 when it was remanded for additional development.  It has returned to the Board for adjudication.

As noted in both the August 2014 and the February 2015 Board remands, the Veteran notified VA that she wanted to reopen a previously denied claim for entitlement to service connection for bilateral shin splints.  See Correspondence dated July 1984.  The record does not indicate that any action has been taken on this claim.  Therefore, the Veteran's application to reopen her claim of service connection for bilateral shin splints is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

A chronic right knee disorder was not shown in service, arthritis was not diagnosed within a year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's right knee degenerative joint disease is etiologically related to her active service or caused or aggravated by her service-connected left knee disability.


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, letters dated in September 2002, December 2004, and March 2006 provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection on a direct basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although complete notice was not provided prior to the initial adjudication of the claim in August 2003, the claim was readjudicated in an October 2008 statement of the case, thereby curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Recognition is also given to the fact that the aforementioned letters failed to provide the Veteran notice of the criteria needed to establish service connection on a secondary basis.  However, in written statements, the Veteran has argued that the disability at issue was caused or aggravated by her service-connected left knee disability.  The Veteran thereby demonstrated actual knowledge of the criteria for establishing service connection on a secondary basis.  The duty to notify has been satisfied.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA medical records, and VA examination reports have been obtained.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent a VA examination in July 2003.  Additional VA examinations were scheduled for September 2014 and October 2014, but the Veteran failed to appear for the examinations.  

In February 2015, the Board remanded the Veteran's claim in part to schedule an additional VA examination after confirming her current address.  A June 2015 Report of Contact documents that the RO contacted the Veteran's representative and verified her current mailing address.  Correspondence to the Veteran dated in June 2015 indicates that she was notified that a nearby medical facility would be contacting her regarding a VA examination.  A medical record dated later in June 2015 states that the Veteran failed to report to the examination.  A September 2015 supplemental statement of the case noted that the Veteran had failed to report for her scheduled examination and the potential negative implications for doing so.

VA regulations provide that where a VA examination was scheduled in connection with an original claim for compensation and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).

Notwithstanding VA's efforts to schedule the examination, provide adequate notice, and contact the Veteran, including doing an updated address search, the Veteran did not attend her scheduled examination or provide good cause for her absence.  Nor did she request that her examination be rescheduled.  Accordingly, the rating will be decided based on the results of the July 2003 examination and the treatment records that have been associated with the claims file.

In a February 2016 Appellate Brief, the Veteran's representative acknowledged that the Veteran failed to report to the examination, requested expedited processing, and indicated that the remainder of the evidence validated the Veteran's claim for service connection.  Accordingly, there has been substantial compliance with the Board's February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand orders.); Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (it is substantial, not absolute, compliance that is required).       

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As degenerative joint disease, or arthritis, is one of the listed chronic diseases, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Service connection may additionally be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

III. Analysis

The Veteran's post-service VA treatment records include imaging of the Veteran's right knee from April 2002 and January 2003 showing degenerative joint disease, or arthritis.  Accordingly, the requirements for Shedden and Wallin element (1) have been met.

The Veteran's service treatment records include treatment in February 1976 for "possible tibial stress fractures L>R."  The Veteran also reported bilateral stress fractures of tibias during treatment in January 1978.  As such, the requirements for Shedden element (2) have been met. 

The Veteran is currently service-connected for residuals of a left knee injury, effective from December 1979.  The requirements of Wallin element (2) have been met.

Notwithstanding the above, the Board finds that the Veteran's claim fails on Shedden and Wallin element (3), evidence of a nexus to service or a service-connected condition.  

The Veteran's treatment records document ongoing complaints of right knee pain.  An April 1984 VA examination notes a diagnosis of chronic strain-sprain of both knees.  The first evidence of degenerative joint disease in the right knee is from April 2002.

During the VA examination in July 2003, the examiner noted that the Veteran had some problems with her right knee during basic training and there were times when she was placed on profile for her knee and given crutches.  After service, the Veteran reported working for the Internal Revenue Service from 1983 to 1986 followed by a series of office jobs with casinos.  She stopped working due to a myocardial infarction.  The Veteran stated that she is extremely limited because of her knees and takes a lot of medication to help with the pain.  The examiner also indicated that the Veteran's orthopedic treatment notes document degenerative disease in her right knee.  The Veteran had been gaining weight. The Veteran was using a cane on her right arm and favoring her left leg, trying to put more weight on her right leg to bear less on the left.  The examiner opined that there is "no reason to believe...that the right knee degeneration which is about as expected for her age is any worse because of her left knee."  

The Veteran has not provided any medical evidence of a nexus between her right knee disability and service or her service-connected left knee disability.  Consideration has been given to the Veteran's personal assertions that her right knee disability was caused or aggravated by her left knee.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of an orthopedic condition, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of right knee pain, there is no indication that the Veteran is competent to etiologically link her right knee degenerative joint disease to service or a service-connected disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Alternatively, the July 2003 VA examiner reviewed the Veteran's claims file, including VA treatment records, and found that the Veteran's right knee degenerative joint disease is consistent with her age.  He also found it unlikely that the Veteran's right knee disability is related to her service-connected left knee disability.  This evidence is found highly probative.  Additionally, there is no competent, credible evidence to rebut the examiner's opinion.

The Board recognizes that the July 2003 VA examination did not clearly address the question of whether the Veteran's right knee disorder was aggravated by her service connected left knee disability.  It is also unclear as to whether the examiner considered the Veteran's report of experiencing knee pain since service.  Indeed, the opinion is arguably weak respect to addressing the whether the right knee disorder is related to active service.  

The flaws of the July 2003 examination were previously identified, and an attempt was made to cure those flaws by affording the Veteran a new examination.  However, as discussed, the Veteran was scheduled for a new examination on the three separate occasions.  She was even advised that her failure to report could have a negative implication on the outcome of her claim.  Yet, she failed to report for those examinations without explanation.  

The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See, Id.   In lieu of the Veteran's repeated failure to attend her scheduled examination, a decision on her claim will be based on the evidence of record, which includes the essentially negative July 2003 VA examination.

Further, no clinical evidence of any arthritic disease is demonstrated to have been manifest within one year following her separation from military service in June 1978.  Rather, while she was diagnosed with a chronic knee strain-sprain in 1984, over 5 years after discharge, she was not diagnosed with degenerative joint disease until 2002, over 20 years after discharge, which is well over the one-year presumptive period after her separation from active duty.  


To the extent that the Veteran presents an account of onset of right knee pain during active duty with continuity of symptomatology thereafter, for purposes of establishing chronicity with service, the Board finds that the Veteran's account is not credible.  This purported history is contradicted by the contemporaneous and objective medical record, which does not document any complaints of knee pain after service until nearly 5 years after discharge, and no evidence of a chronic disability until over 20 years after discharge.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.     


ORDER

Service connection for a right knee disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


